DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanabe et al. (US 10,375,226).
Regarding claim 1, Tanabe et al. (figures 1 and 2) disclose a method in an electronic device (1), the method comprising: determining, by one or more processors (10; column 6, lines 6-15) with one or 
Regarding claim 2, Tanabe et al. disclose receiving, at a user interface (2B and 3), user input requesting performance of the control operation (column 3, lines 41-62)
Regarding claim 3, Tanabe et al. disclose the user input comprising gesture input translating the electronic device in three-dimensional space (column 3, lines 41-56).
Regarding claim 4, Tanabe et al. disclose wherein receipt of the user input occurs during receipt of an indication that the electronic device is in the stowed state (the user input can inherently occur while the mobile device is within a storing part on clothing; column 3, lines 8-62) 
Regarding claim 5, Tanabe et al. disclose omitting performance of the control operation in response to the one or more other sensors indicating that the electronic device is in the stowed state (the mobile device is within a storing part on clothing; column 8, lines 33-37).
Regarding claim 6, Tanabe et al. disclose omitting performance of the control operation in response to the one or more sensors failing to indicate that the electronic device is in the held state (the mobile device is within a storing part on clothing; column 8, lines 33-37).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,771,616. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to the same invention of a method and an electronic device for verifying stowed state of the electronic device with a plurality of sensors.
Regarding claim 1 of the present application, claim 1 of U.S. Patent No. 10,771,616 encompasses all claimed limitations including a method in an electronic device, the method comprising: determining, by one or more processors with one or more sensors, whether the one or more sensors indicate that the electronic device is in a held state; and determining, by the one or more processors with one or more other sensors, whether the one or more other sensors indicate that the electronic device is in a stowed state; and performing, by the one or more processors, a control operation in response to the one or more other sensors failing to indicate that the electronic device is in the stowed state.
Regarding claim 2 of the present application, claim 2 of U.S. Patent No. 10,771,616 encompasses all claimed limitations including receiving, at a user interface, user input requesting performance of the control operation.
Regarding claim 3 of the present application, claim 3 of U.S. Patent No. 10,771,616 encompasses all claimed limitations including the user input comprising gesture input translating the electronic device in three-dimensional space.
Regarding claim 4 of the present application, claim 4 of U.S. Patent No. 10,771,616 encompasses all claimed limitations including wherein receipt of the user input occurs during receipt of an indication that the electronic device is in the stowed state.

Regarding claim 6 of the present application, claim 6 of U.S. Patent No. 10,771,616 encompasses all claimed limitations including omitting performance of the control operation in response to the one or more sensors failing to indicate that the electronic device is in the held state.
Regarding claim 7 of the present application, claim 7 of U.S. Patent No. 10,771,616 encompasses all claimed limitations including an electronic device, comprising: one or more processors; a first sensor indicating that the electronic device is in a held state; and a second sensor; the one or more processors querying, in response to the first sensor indicating the electronic device is in the held state, the second sensor to determine whether the second sensor indicate the electronic device is in a stowed state, and performing a control operation when the second sensor indicates the electronic device is in the stowed state.
Regarding claim 8 of the present application, claim 8 of U.S. Patent No. 10,771,616 encompasses all claimed limitations including a user interface receiving user input requesting performance of the control operation prior to the one or more processors querying the second sensor.
Regarding claim 9 of the present application, claim 9 of U.S. Patent No. 10,771,616 encompasses all claimed limitations including the user input comprising gesture input received while the first sensor indicates that the electronic device is in the held state.
Regarding claim 10 of the present application, claim 10 of U.S. Patent No. 10,771,616 encompasses all claimed limitations including the gesture input moving the electronic device in three- dimensional space.
Regarding claim 11 of the present application, claim 1 1of U.S. Patent No. 10,771,616 encompasses all claimed limitations including the first sensor comprising a touch sensor.

Regarding claim 13 of the present application, claim 13 of U.S. Patent No. 10,771,616 encompasses all claimed limitations including the second sensor comprising a depth imager.
Regarding claim 14 of the present application, claim 14 of U.S. Patent No. 10,771,616 encompasses all claimed limitations including the second sensor comprising a distance measurement sensor.
Regarding claim 15 of the present application, claim 15 of U.S. Patent No. 10,771,616 encompasses all claimed limitations including the second sensor comprising a proximity sensor.
Regarding claim 16 of the present application, claim 16 of U.S. Patent No. 10,771,616 encompasses all claimed limitations including the one or more processors omitting performance of the control operation when the second sensor indicates the electronic device is in the stowed state.
Regarding claim 17 of the present application, claim 17 of U.S. Patent No. 10,771,616 encompasses all claimed limitations including method in an electronic device, the method comprising: detecting, with a user interface, user input requesting one or more processors to perform a control operation while the electronic device is in a stowed state; determining, by the one or more processors, whether the electronic device is in a held state; confirming, by the one or more processors, whether the electronic device is in the stowed state; and omitting performance of the control operation in response to confirming the electronic device is in the stowed state.
Regarding claim 18 of the present application, claim 18 of U.S. Patent No. 10,771,616 encompasses all claimed limitations including performing the control operation in response to failing to confirm the electronic device is in the stowed state.
Regarding claim 19 of the present application, claim 19 of U.S. Patent No. 10,771,616 encompasses all claimed limitations including the determining whether the electronic device is in the 
Regarding claim 20 of the present application, claim 20 of U.S. Patent No. 10,771,616 encompasses all claimed limitations including the determining whether the electronic device is in the stowed state comprising determining one or more distances between one or more objects and the electronic device.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,958,777. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to the same invention of a method and an electronic device for verifying stowed state of the electronic device with a plurality of sensors.
Regarding claim 1 of the present application, claim 1 of U.S. Patent No. 10,958,777 encompasses all claimed limitations including a method in an electronic device, the method comprising: determining, by one or more processors with one or more sensors, whether the one or more sensors indicate that the electronic device is in a held state; and determining, by the one or more processors with one or more other sensors, whether the one or more other sensors indicate that the electronic device is in a stowed state; and performing, by the one or more processors, a control operation in response to the one or more other sensors failing to indicate that the electronic device is in the stowed state.
Regarding claim 2 of the present application, claim 2 of U.S. Patent No. 10,958,777 encompasses all claimed limitations including receiving, at a user interface, user input requesting performance of the control operation.
Regarding claim 3 of the present application, claim 3 of U.S. Patent No. 10,958,777 encompasses all claimed limitations including the user input comprising gesture input translating the electronic device in three-dimensional space.

Regarding claim 5 of the present application, claim 5 of U.S. Patent No. 10,958,777 encompasses all claimed limitations including omitting performance of the control operation in response to the one or more other sensors indicating that the electronic device is in the stowed state.
Regarding claim 6 of the present application, claim 6 of U.S. Patent No. 10,958,777 encompasses all claimed limitations including omitting performance of the control operation in response to the one or more sensors failing to indicate that the electronic device is in the held state.
Regarding claim 7 of the present application, claim 7 of U.S. Patent No. 10,958,777 encompasses all claimed limitations including an electronic device, comprising: one or more processors; a first sensor indicating that the electronic device is in a held state; and a second sensor; the one or more processors querying, in response to the first sensor indicating the electronic device is in the held state, the second sensor to determine whether the second sensor indicate the electronic device is in a stowed state, and performing a control operation when the second sensor indicates the electronic device is in the stowed state.
Regarding claim 8 of the present application, claim 8 of U.S. Patent No. 10,958,777 encompasses all claimed limitations including a user interface receiving user input requesting performance of the control operation prior to the one or more processors querying the second sensor.
Regarding claim 9 of the present application, claim 9 of U.S. Patent No. 10,958,777 encompasses all claimed limitations including the user input comprising gesture input received while the first sensor indicates that the electronic device is in the held state.

Regarding claim 11 of the present application, claim 1 1of U.S. Patent No. 10,958,777 encompasses all claimed limitations including the first sensor comprising a touch sensor.
Regarding claim 12 of the present application, claim 12 of U.S. Patent No. 10,958,777 encompasses all claimed limitations including the second sensor comprising an imager.
Regarding claim 13 of the present application, claim 13 of U.S. Patent No. 10,958,777 encompasses all claimed limitations including the second sensor comprising a depth imager.
Regarding claim 14 of the present application, claim 14 of U.S. Patent No. 10,958,777 encompasses all claimed limitations including the second sensor comprising a distance measurement sensor.
Regarding claim 15 of the present application, claim 15 of U.S. Patent No. 10,958,777 encompasses all claimed limitations including the second sensor comprising a proximity sensor.
Regarding claim 16 of the present application, claim 16 of U.S. Patent No. 10,958,777 encompasses all claimed limitations including the one or more processors omitting performance of the control operation when the second sensor indicates the electronic device is in the stowed state.
Regarding claim 17 of the present application, claim 17 of U.S. Patent No. 10,958,777 encompasses all claimed limitations including method in an electronic device, the method comprising: detecting, with a user interface, user input requesting one or more processors to perform a control operation while the electronic device is in a stowed state; determining, by the one or more processors, whether the electronic device is in a held state; confirming, by the one or more processors, whether the electronic device is in the stowed state; and omitting performance of the control operation in response to confirming the electronic device is in the stowed state.

Regarding claim 19 of the present application, claim 19 of U.S. Patent No. 10,958,777 encompasses all claimed limitations including the determining whether the electronic device is in the stowed state comprising capturing one or more images of an environment of the electronic device to determine whether the electronic device is in an enclosed condition.
Regarding claim 20 of the present application, claim 20 of U.S. Patent No. 10,958,777 encompasses all claimed limitations including the determining whether the electronic device is in the stowed state comprising determining one or more distances between one or more objects and the electronic device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Endo et al. (US 8,340,696) disclose a mobile terminal device including a communication processor that conducts wireless communication processing, an operation unit that receives an instruction input from a user for selecting a communication contact, a displacement detector that detects a magnitude of displacement in orientation of the mobile terminal device, and a controller that causes the communication processor to conduct the wireless communication with the selected communication contact according to the detected magnitude of displacement.
Forutanpour et al. (US 9,237,601) teach mobile device function selection using position in relation to a user with proximity data and acceleration data.

Pakzad et al. (US 10,281,484) teach a mobile device including one or more sensors configured to measure acceleration data in each of one or more directions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645